IfeWS" *bkt-lS %k%~lg 361-/^
 ^7©*'£   ELECTRONIC RECORD 37/-/5*

 COA #          06-14-00088-CR                       OFFENSE:       22.01
                Companion cases
                Samuel Deleon Garza v. The State
 STYLE:         of Texas                             COUNTY:        Hunt

 COA DISPOSITION:          Affirmed                  TRIAL COURT:   196th District Court


 DATE: 3/10/15                         Publish: No   TCCASE#:       28,996




                             IN THE COURT OF CRIMINAL APPEALS


              Samuel Deleon Garza v. The State of
 STYLE:       Texas                                      CCA#:      %U>*1S TMO %1I-/S
              PRO S£                    Petition         CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:
                                                         JUDGE:

DATE:         QW*      3^. Z.&^                          SIGNED:                           PC:
          —      <i        *
JUDGE:           /g                                      PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD